Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Abram Janz, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Transition Report of Blugrass Energy Inc. on Form 10-KT for the transition period from June 30, 2010 to December 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-KT fairly presents in all material respects the financial condition and results of operations of Blugrass Energy Inc. By: /s/ Abram Janz Name: Abram Janz Title: President and Chief Executive Officer May 16, 2011 I, Laurence K. Maguire, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Transition Report of Blugrass Energy Inc. on Form 10-KT for the transition period from June 30, 2010 to December 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-KT fairly presents in all material respects the financial condition and results of operations of Blugrass Energy Inc. By: /s/ Laurence K. Maguire Name: Laurence K. Maguire Title: Executive Vice President and Chief Financial Officer (Principal Accounting Officer) May 16, 2011
